DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 18-22, in the reply filed on 1/13/2022 is acknowledged.  The traversal is on the ground(s) that the examiner must show by appropriate explanation one of the following: 
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. (B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. (C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
This is not found persuasive because the restriction requirement mailed on 12/14/2021 clearly said there would be a serious search and examination burden if restriction were not required because one of the following reasons apply: 
(d) the prior art applicable to one invention would not likely be applicable to another invention. 
Thus, the art for a system claims 18-22 with a shaker will not be applicable to a method claims 23-32 with a shale shaker and a method claims 33-37 with combining at least a portion of the visual data from the first camera with at least a portion of the visual data from the second camera to generate a common image; identifying a wellbore condition that corresponds to the common image in response to comparing the common image to the plurality of images, at least two first cameras to detect one or more reliefs in the cuttings; and analyzing the visual data from the one or more second cameras to detect isometric lines of substantially equal temperature in the cuttings.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-37 must be marked with “withdrawn” or cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory obviousness - type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,796,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the listed claim of the present invention are fully encompassed (the process requires the system) by the listed claim of the reference patent, Claims 19-22 are rejected as being dependent on claim 18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves et al. (20140333754).
Graves et al. discloses a system, comprising:
Re claim 18 (i.e., pghs. 8, 9, 18, 20, 27, 39, 40, 49, 63, claims 17 and 18, figures 1-4):
a shaker 104 configured to separate a plurality of cuttings from a drilling mud; a first camera 124 positioned proximate to a downstream edge of the shaker and configured to capture a first image of the cuttings 112; and a computer system 156 configured to: receive the first image from the first camera; determine a size, shape, texture, or combination thereof of the cuttings in the first image; and identify a wellbore condition based on the size, shape, texture, or combination thereof of the cuttings in the first image (i.e., pgh. 8, “lead to a better understanding of the current well condition” that is almost identical to “identifying a well condition”. The “better understanding” of a wellbore condition cannot be occurred without “identifying” the wellbore condition).
Re claim 19, a second camera (one or more cameras) positioned proximate to the downstream edge of the shaker and configured to capture a second image of the cuttings, wherein the first image is captured in a visible light spectrum, and wherein the second image is in an infrared light spectrum.
Re claim 20, the shaker comprises upper and lower decks, wherein the first camera is positioned adjacent to the upper deck, and wherein the second camera is positioned adjacent to the lower deck (positions can be modified by operator when desired)
Re claim 21, a light source 116 positioned proximate to the shaker 104, wherein the light source illuminates the cuttings 112.
Re claim 22, water (cutting generally covers with water by wellbore fluid and drilling fluid) that is illuminated by the light 116, wherein the cuttings (cutting below water on cutting top surface) fall between the water and the first camera 124.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676